Citation Nr: 0638959	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-03 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), asthma, and emphysema.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from September 1962 to June 
1964.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying entitlement to service connection for 
COPD, asthma, and emphysema.  

The Board notes that the veteran also perfected appeals of 
claims of entitlement to service connection for hearing loss 
and tinnitus.  However, by an April 2005 rating action the RO 
granted service connection for both those disorders.


FINDINGS OF FACT

The medical evidence does not show that current COPD, asthma, 
or emphysema originated in service or is causally related to 
service.  


CONCLUSION OF LAW

Neither COPD, nor asthma, nor emphysema was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his or her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter in May 2004, the veteran was informed of the 
notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for service connection for COPD, 
asthma, and emphysema.  This letter informed of the bases of 
review and the requirements to sustain the claim.  Also by 
the VCAA letter, the veteran was requested to submit evidence 
in his possession.  He was also told that it was ultimately 
his responsibility to see that pertinent evidence not in 
Federal possession is obtained.  

The VCAA letter requested that the veteran inform of VA and 
private medical sources of evidence pertinent to his claim, 
and to provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claim.  Records 
were requested and obtained from all indicated sources.  
These included both VA treatment records and records from a 
private treating physician.  Also, pursuant to the veteran's 
report of hospitalization in service at Fort Ord with 
transfer to Fort Sill, service records of both treatment and 
hospitalization during his period of service were obtained.  
These include records from his in-service hospitalization for 
pneumonia in November 1962.  

While the veteran has contended that he was subjected to a 
punishment in service involving prolonged exposure to tear 
gas, as detailed below, he has not contended that there was 
official documentation of that incident, and there is no 
reasonable possibility that such an incident of informal 
punishment, if it did occur, would have been officially 
documented.  The veteran has also not presented any 
alternative, contemporaneous evidence of that punishment 
incident occurring, nor has he indicated that any such 
evidence exists.  Hence, there are no avenues indicated for 
further development with regard to this alleged incident.  
The veteran has also not indicated the existence of any 
other, unobtained evidence which would causally link a 
current respiratory disorder to the veteran's period of 
service.  Rather, the veteran's representative conceded in a 
VA Form 646 submitted in September 2006 that there was no new 
evidence to submit, and that the veteran's private physician, 
who had diagnosed COPD, did not provide any statement of a 
nexus between the veteran's service and current COPD.  

The veteran has presented no avenues of evidentiary 
development that the RO has not pursued by query.  Hence, the 
case presents no reasonable possibility that additional 
evidentiary requests would further the veteran's claim.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. §§ 3.159, 3.304(f).  

Records were sought from indicated VA, service, and private 
medical sources.  All records obtained were associated with 
the claims folder.  Hence, any VA development assistance duty 
under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.

While it is true that the veteran has not been afforded a VA 
examination to specifically address the claim of entitlement 
to service connection for COPD, asthma, or emphysema, such an 
examination is not required in this case.  There is no 
indication in service medical records of a chronic 
respiratory disorder, as contrasted with the one case of 
viral infection and one case of pneumonia, both in service 
but both not shown by service medical records to be other 
than acute and self-limiting.  No service records show 
complaints, findings, or treatments for a chronic respiratory 
disorder, with general examinations conducted in service in 
May 1963, in May 1964 for service separation, and, as related 
to Army National Guard membership, again in 1967, with each 
of these examinations only finding a normal chest and lungs.  
The Court of Appeals for Veterans Claims, in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), recognized in 38 C.F.R. 
§ 3.159(c)(4) a three-pronged test for ascertaining whether a 
VA examination is warranted to address a claim for service 
connection.  The regulation provides, in pertinent part:

(i) . . . A medical examination or medical opinion 
is necessary if the information and evidence of 
record does not contain sufficient competent 
medical evidence to decide the claim, but:

(A)  Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;
(B)  Establishes that the veteran 
suffered an event, injury or disease in 
service, or has a disease or symptoms of 
a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during 
an applicable presumptive period 
provided the claimant has the required 
service or triggering event to qualify 
for that presumption; and
(C)  Indicates that the claimed 
disability or symptoms may be associated 
with the established event, injury, or 
disease in service or with another 
service-connected disability.

(ii)  Paragraph (4)(i)(C) could be satisfied by 
competent evidence showing post-service treatment 
for a condition, or other possible association with 
military service.  . . . 

38 C.F.R. § 3.159(c)(4) (2006).

While the first two prongs of this test are arguably met in 
this case (even though the diseases  affecting the lungs 
shown in service were not shown to be other than acute), the 
third prong is not met, since some "indication" of a 
possible association between service and a current 
respiratory disorder is not shown beyond the veteran's 
unsupported lay speculations.  Lay persons are not competent 
to offer medical opinions; where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Some cognizable evidence which may indicate a link 
to service is necessary to justify obtaining a VA 
examination, and is not shown in this case.  

In Locklear v. Nicholson, No. 04-743 (Vet. App. Sept. 19, 
2006), the Court made much of the "low threshold" for 
requiring an examination recognized by McLendon as created by 
the term "indicates" in the third prong, 38 C.F.R. 
§ 3.159(c)(4)(i)(C).  Locklear, citing McLendon, 20 Vet. App. 
at 83.  However, examples of the types of evidence which 
would satisfy this threshold, as provided as the 38 C.F.R. 
§ 3.159(c)(4)(ii), are "competent evidence" of "post-
service treatment" or "other possible association to 
military service."  These types of evidence are not present.  

There are no records or allegations of records of post-
service treatment for a respiratory disorder proximate to 
service, and there is no "indication" of possible 
association to service beyond the veteran's bare allegation.  
If the veteran had perhaps alleged ongoing treatment for a 
respiratory disorder since service, or had alleged that a 
physician told him his COPD, asthma, or emphysema was related 
to service, or if the veteran had made some other, more 
substantive allegation beyond his bare claim, so as to create 
an "indication" of a possible association between current 
COPD, asthma, or emphysema and service, this might have 
sufficed to warrant remand for an examination, under 
section 3.159(c)(4)(ii).  But the veteran has done none of 
those things.  With absolutely no cognizable indication of a 
causal association between service and a claimed respiratory 
disorder, the veteran's bare allegation that his present 
condition is related to a documented but apparently acute 
episode of pneumonia in service in 1962, or to an 
undocumented and unverifiable alleged episode of punitive 
exposure to tear gas in basic training in service, is 
insufficient to meet even the low threshold established in 
section 3.159(c)(4)(C).  Accordingly, the Board finds that 
remand for an examination to further address this claim is 
not warranted.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C).

By an October 2004 statement of the case and an April 2006 
supplemental statement of the case, the veteran was informed 
of evidence obtained in furtherance of his claim.  The Board 
acknowledges that the statement of the case and supplemental 
statement of the case are "post decisional" documents.  It 
is the view herein that this is not fatal in providing notice 
as there was, subsequent to all notice, de novo review of the 
appealed claim, including consideration of the claim based on 
all appropriate criteria for this service connection claim.  
38 C.F.R. § 3.303.  

A review of the claims folder fails to reflect that the 
veteran desired a hearing to provide testimony addressing his 
claim on appeal.  Rather, by a VA Form 9 submitted in January 
2005 perfecting his appeal, he checked the box indicating he 
did not desire a Board hearing.  Nonetheless, the RO 
erroneously sent the veteran a letter in February 2005 
indicating that the veteran had requested a Board hearing, 
and providing him with options for such a hearing.  The 
veteran did not reply to the hearing offer contained in this 
letter, but such a failure to reply cannot reasonably be 
interpreted to suggest that the veteran desired a hearing or 
that such a desire remains unaddressed.  The veteran did 
address his claim on appeal by submitted statements.  There 
is no indication that the veteran desired to further address 
his claim, or that such a desire remains unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, any issues as to rating 
or effective date are moot.

II.  Service Connection for COPD, Asthma, or Emphysema 

The veteran contends that during basic training he was 
subjected to an apparent unofficial punishment for urinating 
in bushes, which punishment consisted of his being kept in a 
shack full of tear gas until he finished reciting his name, 
rank, and serial number twelve times.  He further contends 
that this punishment resulted in his developing pneumonia 
shortly thereafter, for which he was hospitalized for 
seventeen days.  He contends that his current COPD, asthma, 
or emphysema is causally associated with that incident or his 
pneumonia in service.  

However, there is no documentation of the veteran's alleged 
informal punishment in service, and while the veteran's 
hospitalization for pneumonia in service for 16 days in 
November 1962 is documented, there is no indication that the 
veteran had chronic residuals of that episode of pneumonia, 
with no chronic respiratory disorder indicated in the service 
medical records, and no record of recurrence of pneumonia 
subsequently in service or in years immediately post service.  
There is a record of treatment on March 7, 1963, for malaise, 
myalgia, and cough, with a clinical assessment of viral 
syndrome, to rule out pneumonia.  However, a record of 
follow-up treatment the following day informed that both X-
rays and a CBC were negative, with the chest clear.  
Treatment record also show treatment over the course of 
approximately one week between March and April of 1964, for a 
costo-chondral strain, otherwise described as a contusion to 
the chest, versus costochodritis.  However, there is no 
indication of chronic residuals of this costo-chondral 
condition.

A May 1963 general medical examination, as well as a May 1964 
service separation examination, were both negative for any 
respiratory disorder, with the lungs and chest noted to be 
normal.  A 1967 examination for retention in the U.S. Army 
Reserve also found the lungs and chest to be normal, with 
chest X-rays normal.  A chronic lung disorder is not shown by 
obtained records either within the first post-service year 
from June 1964 to June 1965, within the veteran's four years 
of inactive Army Reserve status through 1968, or for many 
years after service.

Recent treatment records, including a VA respiratory 
treatment evaluation with pulmonary function testing 
conducted in October 2003, establish the current diagnosis of 
COPD with an asthmatic component.  Treatment records also 
assess respiratory failure, and show a history of smoking 
with nicotine dependence, as well as alcohol abuse.  However, 
these records contain no finding or assessment or medical 
opinion to the effect that any respiratory disorder dated 
from service or is otherwise causally related to service.  

Absent cognizable (medical) evidence of a causal link between 
a current respiratory disorder and either the veteran's 
episode of pneumonia in service or his period of service 
generally, the preponderance of the evidence is against the 
veteran's claim for service connection for COPD, asthma, or 
emphysema.  38 C.F.R. §  3.303.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While the Board has considered the veteran's contentions to 
the effect that his current respiratory conditions are 
causally related to service, those are lay opinions, and 
hence are not cognizable to address the medical question of 
causation or etiology of a current respiratory disorder.  
Espiritu, supra.  


ORDER

Service connection for COPD, asthma, and emphysema is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


